RESCRIPT
The plaintiff, Akkima Dannielle Briscoe, appeals from a judgment of a single **1028justice of this court dismissing, without a hearing, her complaint seeking relief in the nature of mandamus. See G. L. c. 249, § 5. There was no error.
This appeal arises out of a delinquency proceeding in the Juvenile Court against the plaintiff's minor child. In her complaint, the plaintiff claimed that a summons requiring her appearance at a hearing before the Juvenile Court was defective, that the ensuing hearing was unfair, and that a writ of mandamus should issue requiring that the delinquency proceeding against the child be terminated. The single justice dismissed the complaint, concluding that the plaintiff is not entitled to relief under G. L. c. 249, § 5.
It was incumbent on the plaintiff, as the party seeking the extraordinary remedy of mandamus, to provide a factual record adequate to support her allegations, to demonstrate that she had standing to raise the claims, and to show that she had no adequate alternative remedial route. Because the plaintiff failed to meet her burden, there is no reason to disturb the single justice's judgment.
Judgment affirmed.
*942The case was submitted on the papers filed, accompanied by a memorandum of law.